Citation Nr: 0415177	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  96-44 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to higher original disability ratings for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling during the period from February 26, 1992 to 
January 22, 2003; and 50 percent disabling from January 23, 
2003 forward (except for periods when temporary total ratings 
for hospitalization where in effect).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the St. Petersburg, Florida, 
and Cleveland, Ohio, Regional Offices (ROs) of the United 
States Department of Veterans' Affairs (VA).  The veteran 
appealed the disability rating that was initially assigned in 
1992 for his service-connected PTSD, effective October 11, 
1991.  Since then, the ROs have revised the ratings for PTSD 
for various periods, and have assigned a 100 percent rating 
for periods during which the veteran was hospitalized for 
treatment of his PTSD.  The veteran has continued to appeal 
the ratings assigned, in effect appealing for higher ratings 
for all periods during which the rating was less than 100 
percent.  The claim is currently being handled through the 
St. Petersburg RO.

In an April 1998 decision the Board adjudicated the claim for 
a higher original rating during the period from October 11, 
1991 to February 25, 1992, and remanded the claim for a 
higher original rating for the period subsequent to February 
25, 1992.  The Board again remanded this case in July 2003.

Award sheets and rating decisions in the claims folder show 
that the veteran was in receipt of, and paid for, temporary 
total ratings for hospitalization from February 26, 1992 to 
April 30, 1992; from February 8, 1993 to March 31, 1993; and 
from August 12, 1993 to September 30, 1993.  The most recent 
rating decision indicates, historically, that the veteran was 
in receipt of a schedular 100 percent rating during the 
period from May 1, 1992 to February 8, 1993.  However, there 
is no evidence of a rating decision making this award, nor is 
there evidence that such an award was paid.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  During the period from February 26, 1992 to October 27, 
1993, manifestations of PTSD resulted in severe social and 
industrial impairment.

4.  During the period from October 28, 1993 to January 22, 
2003, manifestations of the veteran's PTSD caused moderate 
social and industrial impairment, and intermittent but not 
constant interference with his ability to retain employment.

5.  During the period from January 23, 2003 forward, 
manifestations of the veteran's PTSD caused no more than 
considerable social and industrial impairment, causing job 
turnover but no significant periods of unemployment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD for the 
period from February 26, 1992 to October 27, 1993 are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. Part 4, §§ 4.7, 4.10 (2003).

2.  The criteria for a rating in excess of 30 percent for 
PTSD for the period from October 28, 1993 to January 22, 2003 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. Part 4, 
§§ 4.7, 4.10, 4.130, Diagnostic Code 9411 (2003).

4.  The criteria for a rating in excess of 50 percent for 
PTSD for the period from January 23, 2003 forward are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. Part 4, §§ 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the notice requirement is not 
met unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a recent Court decision, the majority held that VA must 
tell a claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 17 Vet. App. 412, 422 (2004) (interpreting 38 
C.F.R. § 3.159(b)).  VA's General Counsel has held that this 
aspect of Pelegrini constitutes dicta.  VAOPGCPREC 1-2004 
(2004).

In any event, the veteran received notice that complied with 
the requirements of 38 U.S.C.A. § 5103(a), and told him to 
submit evidence in his possession.  In Board remands issued 
in April 1998 and July 2003, and in letters dated in December 
2002 and November 2003, VA informed the veteran and his 
representative of the type of evidence needed to support his 
claims for increased ratings for PTSD for various periods, 
and indicated what the veteran should do toward obtaining 
such evidence, and what VA would do.

The majority in Pelegrini also held that a claimant was 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini v. Principi, at 422.

In this case, the VCAA notice was provided after the initial 
adjudication of the increased rating claims.  However, that 
adjudication took place prior to the enactment of the VCAA.  
VA has taken the position that Pelegrini is incorrect as 
applied to pre-VCAA adjudications, and has sought further 
review of Pelegrini.  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994) (holding that a statute may produce a 
prohibited retroactive effect if it "impose[s] new duties 
with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").

The veteran in this case is not prejudiced by the delayed 
notice.  After receiving the VCAA notice, the veteran 
submitted additional evidence related to the claim.  If the 
additional evidence he submitted contributes to 
substantiating any of his claims, he will receive the same 
benefit as he would have received had he submitted the 
evidence prior to initial adjudication.  The effective date 
of any award based on such evidence will be fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2003) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2003) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The veteran's claims file contains service medical 
records, statements from the veteran, and records of VA 
mental health treatment and examinations of the veteran.  The 
veteran has not reported the existence of any relevant 
evidence that is not associated with the claims file.

Higher Ratings for PTSD 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The ROs have assigned staged 
ratings for the veteran's PTSD.  The Board will consider the 
evidence for the entire period since the effective date of 
the grant of service connection, and will consider what 
rating is warranted for each of the periods subject to the 
current appeal.

The rating code for evaluating mental disorders, including 
PTSD, was changed effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. § 4.130).  When a 
law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

"Congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., at 272 
(quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 
(1988); Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 
2002), and Bernklau v. Principi, 291 F.3d 795, 804 (Fed. Cir. 
2002).  Karnas has been overruled to the extent that it is 
inconsistent with the Supreme Court's holdings.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claims under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
codes for the period beginning on the effective date of the 
new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 
(2003).  Therefore, in evaluating the veteran's appeal for 
higher ratings for PTSD for several periods, the Board will 
consider the old rating criteria for all periods prior to 
November 7, 1996.  For all periods from November 7, 1996 
forward, the Board will consider whether the old or the new 
criteria are more favorable to the veteran.

PTSD is evaluated under Diagnostic Code 9411, under a general 
formula for rating mental disorders.  Under the old version 
of that formula, the relevant criteria were as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment
   ................................................... 100 percent

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment  ................ 70 
percent

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of the psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment
   ..................................................... 50 percent

Definite impairment in the ability to 
establish and maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite social and industrial 
impairment  ........................... 30 percent

Less than the criteria for the 30 
percent, with emotional tension or other 
evidence of anxiety productive of mild 
social and industrial impairment  ............... 
10 percent

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability  ......  0 
percent
38 C.F.R. § 4.132 (1996).

VA has construed the term "definite" in the 30 percent 
criteria to mean "distinct, unambiguous, and moderately 
large in degree," a degree of social and industrial 
impairment that is "more than moderate and less than rather 
large."  VAOPGCPREC 9-93; see also Hood v. Brown, 4 Vet. 
App. 301 (1993).

Under the new version of the rating formula, the relevant 
criteria are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in though processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  ..................... 100 
percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ............................ 50 
percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)
   ..................................................... 30 percent

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  
.......................... 10 percent

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication  
...........................  0 percent
38 C.F.R. § 4.130 (2003).

Medical records and statements from the veteran provide 
information about the manifestations and severity of the 
veteran's PTSD during various periods from 1991 through the 
present.  The veteran has had ongoing VA outpatient mental 
health treatment over those years, and several periods of 
inpatient treatment.

In October and November 1990, the veteran had VA inpatient 
treatment for alcohol abuse and PTSD.  He reported that he 
had nightmares and flashbacks of his traumatic experiences in 
Vietnam.  He indicated that he lived alone, and that he was 
drinking excessively.  VA outpatient treatment notes from 
late 1990 through 1991 reflect the veteran's reports of 
problems with sleep.  In April 1991, he related that he had 
obtained a job in construction.  In September and October 
1991, he had another period of inpatient treatment for 
alcohol and substance abuse and PTSD.

On VA psychiatric examination in December 1991, the veteran 
reported a history of alcohol abuse in his family.  He stated 
that he was divorced, and had two children, with whom he had 
occasional contact.  He indicated that he was working as a 
painter on a construction site.  He related that he had been 
fired a few times due to excessive drinking.  He admitted to 
having problems with alcohol, stating that these problems had 
become worse since his return from service in Vietnam.  He 
indicated that he had also used drugs since service.  He 
stated that he had been in detoxification treatment several 
times.

The veteran described his traumatic experiences during 
reconnaissance missions and combat in Vietnam.  He stated 
that since service he had flashbacks and trouble sleeping.  
He reported that he was unable to trust others or to feel 
love.  He reported that he had sustained a head injury and 
other injuries after service in 1984, when he was struck by a 
truck while he was walking.  The examining psychiatrist noted 
that the veteran showed increased agitation when he talked 
about Vietnam.  The examiner noted the veteran's reports of 
difficulty concentrating, intrusive thoughts, and problems 
with relationships.  The examiner reported the impression 
that the veteran's primary problem was alcohol and substance 
abuse, but that the veteran did have symptoms of PTSD to a 
mild degree.

The veteran had VA inpatient treatment for PTSD from February 
to April 1992.  At that time, his alcohol abuse was described 
as being in remission.  Neurological examination found no 
residuals of the head injury he sustained in 1984.  The 
veteran reported that since service he had continued to have 
nightmares, flashbacks, hyperalertness, and volatility.  He 
stated that he drank because of those PTSD symptoms.  He 
stated that he arranged to live in rural settings, in order 
to isolate himself.  He related that his most recent job had 
been as a carpenter in a construction project.  The treating 
psychiatrist observed that the veteran was jumpy, defensive, 
and anxious.  Outpatient treatment notes from 1992 show 
ongoing treatment for PTSD and alcohol dependence.

The veteran was admitted for alcohol detoxification in August 
1992, then readmitted later the same month for treatment for 
alcohol dependence and PTSD.  The veteran reported ongoing 
problems with flashbacks.  Treatment included psychiatric 
medications.  The treating psychiatrist assigned a Global 
Assessment of Functioning (GAF) score of 60.  

The veteran had inpatient treatment in February and March 
1993 for PTSD and alcohol abuse.  He reported that he had 
Vietnam flashbacks and nightmares, and that thoughts of 
Vietnam interfered with sleep and with his mood.  He 
indicated that he was unable to seek employment.  He stated 
that he received occasional counseling at a Vet Center.  
Treatment included psychiatric medication and group therapy.  
The treating psychiatrist listed a GAF score of 60.

The veteran received inpatient treatment for PTSD and alcohol 
abuse again in August and September 1993.  He reported 
Vietnam flashbacks and nightmares.  He was observed to be 
jumpy, sweating, excitable, and hyperalert, and to have a 
tremor in his voice.  He underwent detoxification, then was 
put on psychiatric medications.  The treating psychiatrist 
indicated the veteran should be followed in outpatient 
treatment.  The psychiatrist stated that the veteran's 
prognosis was guarded.

Outpatient treatment notes from 1993 and 1994 reflect that 
the psychiatric medications were continued.  In August 1993, 
the veteran reported that he had not been able to sleep for 
two weeks as a result of his PTSD symptoms.  He reportedly 
appeared anxious and tremulous.  He stated that he was 
unemployed, and was living with a friend.  In October 1993, 
he was again admitted for alcohol abuse treatment.  
Outpatient treatment notes from November 1993 reflect the 
veteran's report that he had obtained a job in construction.

In a February 1996 statement in support of his increased 
rating claims, the veteran wrote that for several years he 
had not been able to hold a steady job.  He stated that he 
could not cope with stress, that he had a difficult time with 
relationships, and that he was unable to discuss his war 
experiences.

On VA examination in May 1997, the veteran reported that he 
had married for the second time eight months earlier.  He 
indicated that he was working at a hotel, in maintenance.  He 
stated that he had a history of walking away from jobs, and 
that his longest job had lasted one year.  He reported that 
he was having flashbacks, severe nightmares, and difficulty 
with concentration.  It was noted that he currently received 
VA outpatient mental health treatment, including medications.  
The examiner noted that the veteran had a labile affect, and 
showed signs of anxiety.  The examiner assigned a GAF score 
of 70.

On VA examination in June 1998, the veteran reported that he 
still worked at a hotel in maintenance, and had been at that 
job for two years.  He stated that he often walked off the 
job, but that his employer let him return.  He related that 
he was married, and that he had been sober for three years.  
It was noted that he continued in VA outpatient treatment, 
which included psychiatric medications.  The veteran 
indicated that he had nightmares, flashbacks, severe 
insomnia, poor concentration, and outbursts of anger.  The 
examiner observed a depressed mood, poor concentration, and a 
labile affect.  There was no evidence of hallucinations.  The 
examiner found that the veteran's social judgment was 
impaired by impulsivity from his PTSD.  The examiner's 
diagnoses were chronic PTSD, and substance abuse in 
remission.

In February 1999, the veteran wrote that he felt that his 
condition due to PTSD had worsened.  Notes from outpatient 
treatment for PTSD from July to December 1999 show ongoing 
medication.  The veteran appeared jumpy and vigilant.  He 
reported an increase in intrusive thoughts during the 
holidays, but he indicated that he was getting sleep at 
night.  He related that he worked in maintenance at a motel, 
and did additional part time work in carpentry.  In November 
1999, a treating psychiatrist listed a GAF score of 60.

Outpatient treatment notes dated from 2000 to 2003 show 
ongoing medication for PTSD.  The veteran reported ongoing 
symptoms, including flashbacks and nightmares.  He indicated 
that he was sober and that he was employed in construction 
during this period.  He related that he was married, and that 
he got along with his brothers.  

On VA examination in January 2003, the veteran reported that 
he had nightmares two to three times per month, and 
flashbacks two to three times per month.  He indicated that 
he was hypervigilant and hyperirritable, and that he had 
trouble controlling anger.  He reported that he had 
difficulty getting along with people, and that he often 
walked away from jobs and from people.  He indicated that he 
avoided crowds.  He stated that he had been sober for seven 
years.  He indicated that he worked as a self-employed 
contractor, and also worked in a motel owned by his brother.  
The examiner noted that the veteran's demeanor was somewhat 
hostile.  The examiner assigned a GAF score of 55.

In January 2004, the veteran wrote that he continued to have 
flashbacks and nightmares related to his experiences in 
Vietnam.



Analysis-Evaluation from February  26, 1992 to October 27, 
1993.

The veteran's PTSD during the period from February 26, 1992 
to October 27, 1993, must be considered under the old rating 
criteria.  During that period, it appears that the veteran 
was employed, but had frequent breaks in employment related 
to PTSD or alcohol abuse.  There is evidence that he limited 
his interaction with people as a manifestation of PTSD.  
Evidence from that period shows that the veteran's social and 
employment-related problems were related both to PTSD and to 
alcohol abuse.  It is difficult to separate the effects of 
his PTSD and those of his alcohol abuse, and difficult to 
discern the exact relationship between the PTSD and the 
alcohol abuse.  
	
In evaluating the veteran's service connected disability the 
Board has taken into account the effects of both PTSD and 
substance abuse.  The record shows that although the veteran 
was given GAF scores indicative of moderate symptoms, see 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM 
IV); 38 C.F.R. §§ 4.125, 4.130 (2003), he required frequent 
hospitalization, isolated himself and had frequent job 
changes.  Indeed, during this period the veteran was in 
receipt of temporary total ratings for hospitalization In the 
Board's opinion this level of symptomatology is consistent 
with a severe disability.  Therefore a 70 percent evaluation 
is warranted under the old criteria.

Under the old rating criteria there are three independent 
bases for granting a 100 percent rating.  A 100 percent 
rating is warranted if the attitudes of all contacts  except 
the most intimate are so adversely effected as to result in 
virtual isolation in the community; there are totally 
incapacitating  psychoneurotic symptoms bordering on gross 
repudiation of reality; or the claimant is demonstrably 
unable to maintain employment.  Richard v. Brown, 9 Vet. App. 
266, 268 (1996).  

The veteran was able to maintain gainful employment during 
most of this period, thus he did not meet the criterion of 
demonstrable inability to maintain employment.  The records 
show that he was consistently found to be well oriented and 
to have no thought disorder.  No psychotic symptoms were 
reported.  Therefore, he does not meet the criterion of gross 
repudiation of reality.  He was also maintaining some 
contacts beyond the most intimate.  In this regard, he 
obviously maintained contacts with other to obtain 
employment.  Accordingly, the Board finds that a 100 percent 
evaluation was not warranted during the period from October 
11, 1991 to September 30, 1993.

Analysis-Evaluation from October 28, 1993 to January 22, 
2003.

With regard to the rating criteria that the Board must 
consider for the period from October 28, 1993 to January 22, 
2003, the period must be divided.  For October 1, 1993 to 
November 6, 1996, before the revised criteria became 
effective, the Board must consider the old criteria.  For the 
period from November 7, 1996 to January 22, 2003, after the 
revised criteria became effective, the Board must consider 
either the old or the revised criteria, whichever is more 
favorable to the veteran.

During the period from October 28, 1993 to January 22, 2003, 
the veteran continued in outpatient treatment, with 
medications, for PTSD.  Following discharge from inpatient 
treatment for alcohol abuse on October 27, 1993, he did not 
have further inpatient substance abuse or mental health 
treatment.  Statements and records from the period show that 
the veteran usually reported being employed, although there 
are several indications of frequent job changes.  The veteran 
reported that the frequent job changes were related to the 
effects of PTSD on his moods and motivation.  The veteran has 
reported sobriety that began approximately in the mid-1990s.  
There is evidence of anger and impulsivity with a negative 
affect on social functioning.  Nonetheless, the veteran 
married in 1996; he has not related any effects on his 
marriage from his PTSD symptoms.

The veteran's PTSD, during the October 28, 1993 to January 
22, 2003 period impaired his ability to retain jobs, and, by 
the veteran's account, led him to walk away from some 
interactions with people.  Considered under the old version 
of the rating criteria, those manifestations are most 
consistent with the 30 percent rating currently assigned for 
that period.  

The evidence does not show the type of considerable social 
and industrial impairment that would warrant a 50 percent 
rating.  The veteran was able to successfully marry, and was 
reportedly employed at all times during this period.  He was 
given GAF scores indicative of mild or moderate impairment.  

The revised regulations may be considered for the portion of 
the period from November 7, 1996, forward.  There is no 
evidence that the veteran had panic attacks, memory problems, 
or many of the factors that may be considered under the 
revised regulations.  The effect of PTSD on his work and 
social functioning more closely resembled the occasional 
incapacity contemplated in the criteria for a 30 percent 
rating, rather than the more chronic difficulty with work and 
social relationships described in the criteria for a 50 
percent rating.  As shown with his reported success in 
maintaining work and social relationships.  Thus, under 
either the old or the revised rating criteria, the veteran's 
PTSD during the period under consideration more closely 
resembled the criteria for a 30 percent rating.  The 
preponderance of the evidence is against a higher rating.

For the period from January 23, 2003 forward, the Board must 
consider either the old or the revised criteria, whichever is 
more favorable to the veteran.  The current rating for that 
period is 50 percent.  During the period under consideration, 
the veteran has been working.  He reports, however, that he 
has trouble getting along with people, and trouble 
controlling anger, and that he often walks away from jobs.  
The manifestations of the veteran's PTSD clearly affect his 
occupational and social functioning.  

Those affects, however, are not shown to rise to the level of 
severe impairment as required for a 70 percent rating under 
the old rating criteria.  The veteran is not reported to have 
the types of behaviors and symptoms that warrant a 70 percent 
rating under the revised criteria.  On the most recent VA 
examination in January 2003, the veteran was given a GAF 
score indicative of moderate impairment.  The outpatient 
treatment records show that when seen in to September 2002, 
it was reported that the veteran was upbeat, and his anxiety 
was controlled by medication, although he continued to 
experience occasional flashbacks and nightmares.  When next 
seen for psychiatric treatment in September 2003, he reported 
similar problems, he had good concentration, continued to 
work, and reported that he was always in a good mood.  Under 
either set of criteria, the preponderance of the evidence is 
against a rating in excess of 50 percent for the period from 
January 23, 2003 forward.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The RO has not discussed the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board has reviewed the record with these 
mandates in mind.  The veteran has had inpatient treatment 
for his PTSD.  Temporary total ratings have been assigned 
during those hospitalizations.  During the years covered by 
the current appeal.  The Board has assigned the 70 percent 
rating for the period prior to October 28, 1993 on the basis 
of the veteran's frequent periods of hospitalization, 
notwithstanding contemporaneous assessments of his disability 
as being less severe (as shown by the GAF scores).  

The veteran has not had any periods of hospitalization since 
October 1993.  Therefore, the disability has not been 
manifested by the need for frequent hospitalization since 
October 28, 1993.  The record does not document marked 
interference with employment (beyond that contemplated by the 
schedular evaluations) during the time when he was not in the 
hospital.  In this regard there have been no reports of time 
lost from work due to PTSD.  The Board concludes, therefore, 
that there are no exceptional factors that render application 
of the regular schedular criteria impractical.  There is, 
therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.


ORDER

Entitlement to a 70 percent rating for PTSD for the period 
from February 26, 1992 to October 27, 1993 is granted, 
subject to the laws and regulations controlling the 
disbursement of monetary benefits.

Entitlement to a rating in excess of 30 percent for the 
period from October 28, 1993 to January 22, 2003 is denied.

Entitlement to a rating in excess of 50 percent for the 
period from January 23, 2003 forward is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



